DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendments and arguments filed 2/08/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1-9 and 11-21 (numbers) is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a dermal patch comprising layers in the following order: a membrane layer, an expandable layer, an adhesive layer, and the backing layer. The membrane layer for retaining one or more analytes from a body of a subject, with a first side in fluid communication with the skin of the subject, the membrane layer being non-expandable, and the membrane layer comprising one or more distinct capture section with affinity molecules for selectively retaining analytes. The expandable layer applies a pressure, the pressure evenly distributed over the membrane layer. The adhesive layer reversibly fastens the patch to the skin of the subject. And the membrane layer faces the skin, the backing layer faces away from the skin, and the adhesive layer is protected by a peelable layer.
The closest prior art of record is Yum et al (US 6,251,083) (“Yum”) as evidenced by (“Back”) (‘“Back.” The Merriam-Webster.Com Dictionary, www.merriam-webster.com/dictionary/back. Accessed 15 July 2021.)’) in view of Wenckens (US 2010/0297205) and further in view of Nagasuna et al (US 2004/0019342) (“Nagasuna”) as evidenced by Hogan et al (US 2010/0209957) (“Hogan”) and further in view of Pronovost (US 2006/0179373).

Wenckens teaches an expandable layer for facilitating fluid exit from the skin.
Nagasuna teaches using a membrane layer of nitrocellulose.
Hogan teaches that nitrocellulose is a non-expandable material.
Pronovost teaches an assay patch where the patch is reversibly adhered to the skin.
Yet their combined efforts do not fairly teach or suggest an even distribution of pressure by the expandable layer or the given order of patch layers.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791